DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings have a line and shading quality that is too dark distinguish between different features and too dark to be reproduced.  Refer to 37 CFR 1.84(I).  See Figures 1-10B.  
The drawings contain deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  See Figures 3A, 3B, 5A, 5B, and 9 which have illegible text which does not appear to be in English.  
The drawings should contain reference numbers to the different parts.  Per 37 CFR 1.74, “[w]hen there are drawings…the detailed description of the invention shall refer…to the different parts by use of reference letters or numerals (preferably the latter).”
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it should be directed to the structure of the device and not the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 0010 recites “the red ring;” however, the Figures are in black and white and color cannot be detected.
Paragraph 0045 recites “see FIG. 11;” however, there is no FIG. 11.  
Paragraph 0047 recites “the ring in red;” however, the Figures are in black and white and color cannot be detected.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification provides no antecedent basis for an internally toothed washer or an externally toothed washer as recited in claim 1 or an inner flat washer as recited in claim 2.
The specification is objected to for not containing reference numbers to the different parts.  Per 37 CFR 1.74, “[w]hen there are drawings…the detailed description of the invention shall refer…to the different parts by use of reference letters or numerals (preferably the latter).”

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See 37 CFR 1.75(i). 
Regarding the citation of specific Figures in claims 1-5, claims shall not, except where absolutely necessary, rely on references to the description or drawings. 
Regarding claim 1, line 1, “WHEREIN comprises” should be changed to comprising.
Regarding claim 1, line 2, a should be added before ”block-structure.”
Regarding claim 1, line 3, a should be added before “shaft.”
Regarding claim 1, line 4, “external” should be changed to an externally.
Regarding claim 2, line 1, “WHEREIN comprises” should be changed to comprising.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112











The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Regarding claims 1 and 2, the specification does not adequately describe an “internally toothed washer,” “external toothed washer,” and “an inner flat washer” in such a way as to enable one skilled in the art to make and/or use the invention.  A washer is defined as “a flat thin ring or a perforated plate used in joints or assemblies to ensure tightness, prevent leakage, or relive friction.”  No structure that fits this definition is adequately described in the specification or depicted in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 4-5, the claims are indefinite for claiming both an apparatus and the method steps of using the apparatus.  For example, in line 4-5 of claim 1, “external toothed washer (Figure 2A)that performs a circular translation movement on the shaft” amounts to the method steps of using the apparatus and does not further structurally limit the claim.  It is unclear whether infringement would occur when one creates an external toothed washer that allows a circular translation movement on the shaft to be performed or whether infringement would occur when an external toothed washer actually performs a circular translation movement on the shaft.  Also see claim 1, line 7, “generating” and line 8 “resulting;” claim 2, line 2, “adjusts;” claim 4, line 2, “that slide” and line 6 “sliding radially;” and claim 5, line 1, “performs,” line 2, “the compression is performed,” and lines 3-4, “it is compressed to the maximum.” See MPEP 2173.05 (p) II.  It is suggested to amend the aforementioned method steps to recite that the apparatus “is configured to perform” the method steps rather than actually requiring the method steps to be performed.
Claim 1 recites the limitation "[t]he COMBUSTION ENGINE" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 1-2, it is unclear if “a universal internal combustion engine” is the same combustion engine recited in line 1 of the claim.  Furthermore, the term “universal” internal combustion engine is unknown in the art.
Claim 1 recites the limitation "the center" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frame-block" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the frame-block” is the same as the block-structure recited in line 2 of the claim.
Claim 1 recites the limitation "the parallelepiped-shaped paddle-seals" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the grooves of the toothed washer externally" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 6-7, “the toothed washer” is indefinite.  It is unclear which toothed washer is being referenced since line 3 of the claim recites an internally toothed washer and lines 4-5 of the claim recite an external toothed washer.  Additionally, it is unclear if “the toothed washer externally” in lines 6-7 is the same as the external toothed washer.
Claim 1 recites the limitation "the grooves of the toothed washer internally" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 8 “the toothed washer” is indefinite.  It is unclear which toothed washer is being referenced since line 3 of the claim recites an internally toothed washer and lines 4-5 of the claim recite an external toothed washer.  Additionally, it is unclear if “the toothed washer internally” in line 8 is the same as the internally toothed washer.
Regarding claim 2, lines 1-2, it is unclear if “an external toothed washer” is the same external toothed washer recited in lines 4-5 of claim 1.
Claim 2 recites the limitation "the outer diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, line 3, it is unclear if “its own eccentric” is the shaft’s eccentric recited in lines 3-4 of claim 1. 
Regarding claim 2, lines 2-3, “that adjusts to the outer diameter of its own eccentric” is indefinite.  It is unclear how a washer with a fixed shape can adjust to an outer diameter of an eccentric.
Regarding claim 2, line 3, “its entire length” is indefinite.  It is unclear  which object’s length is being referenced.
Regarding claim 3, line 2, it is unclear if “its shaft” is the same shaft recited in line 3 of claim 1.
Regarding claim , line 2, “its washer” is indefinite.  It is unclear which washer is being referenced since line 3 of claim 1 recites an internally toothed washer and lines 4-5 of claim 1 recite an external toothed washer.  
Regarding claim 3, line 3, “in a manner swivel” is unclear and thus indefinite.  
Regarding claim 3, line 3, “the washer” is indefinite.  It is unclear which washer is being referenced since line 3 of claim 1 recites an internally toothed washer and lines 4-5 of claim 1 recite an external toothed washer.  
Claim 3 recites the limitation "the cam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the parallelepiped-shaped blade seals" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the parallelepiped-shaped blade seals” are the same as the parallelepiped-shaped paddle seals recited in line 6 of claim 1.
Claim 4 recites the limitation "the externally toothed inner washer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the externally toothed inner washer” is the same as the external toothed washer recited in lines 4-5 of claim 1.
Claim 4 recites the limitation "the internally toothed outer washer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the internally toothed outer washer” is the same as the internally toothed washer recited in line 3 of claim 1.
Regarding claim 4, line 4, “the internally toothed outer washer/frame block” is indefinite.  It is unclear if the seals slide against both the internally toothed outer washer and the frame block, one of the internally toothed outer washer and the frame block, or if the internally toothed outer washer and the frame block are the same structure.
Regarding claim 4, line 5, it is unclear if “seal blades” are the same as the parallelepiped-shaped blade seals recited in lines 1-2 of the claim or the parallelepiped-shaped paddle-seals recited in line 6 of claim 1.
Claim 4 recites the limitation "the frame block grooves" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the structure-block" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the structure-block” is the same as the block-structure recited in line 2 of claim 1 or the frame-block recited in line 4 of claim 1.
Claim 4 recites the limitation "the interior flat washer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the empty internal space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each sector" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, lines 1-1 “WHEREIN performs the complete thermodynamic cycle” is indefinite.  It is unclear which structure performs the complete thermodynamic cycle.
Claim 5 recites the limitation "the complete thermodynamic cycle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "each turn" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the compression" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the compression stages" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “the compression stages” is the same compression recited in line 2 of the claim.
Regarding claim 5, lines 3-4, “it is compressed to the maximum” is indefinite.  It is unclear what is being compressed to the maximum.
Regarding claim 5, line 4, “burst / burn / burn in it” is indefinite.  It is unclear if all three of these actions are required or if they are synonyms for each other, in which case only one should be recited.
Claim 5 recites the limitation "the energy obtained" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the expansion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the gases" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the combustion chamber" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US 3,955,540).
Regarding claim 1, Blanchard discloses the COMBUSTION ENGINE [1] WHEREIN comprises a structural arrangement for a universal internal combustion engine [1], composed of four main parts, these being: block-structure [2] in the form of an internally toothed washer (regarding “internally toothed,” see internal apertures [3]) that remains fixed (FIG. 7); shaft [39] with an eccentric (FIG. 5A) [35] in the center of the frame-block [2], on which it is coupled to; external toothed washer (FIG. 2A) [27] (regarding “external toothed,” see slots [51] positioned in periphery of rotor [27]) that performs a circular translation movement on the shaft [39]; the parallelepiped-shaped paddle-seals (FIG. 6) [29], which are fitted in the grooves [51] of the toothed washer [27] externally (FIG. 2A), generating radial movements and also embedded in the grooves [51] of the toothed washer [27] internally (FIG. 7) resulting in lateral movements (col. 3 line 4 - col. 4 line 5 and Figures 1-3).
Regarding claim 2, Blanchard discloses the COMBUSTION ENGINE, according to claim 1, WHEREIN comprises an external toothed washer (FIG. 2A) [27] or an inner flat washer (FIG. 3B) that adjusts to the outer diameter of its own eccentric along its entire length and has free rotation on the eccentric [35] (col. 3 line 64 - col. 4 line 5 and Figure 2).
Regarding claim 3, Blanchard discloses the COMBUSTION ENGINE, according to claim 1, WHEREIN the eccentric [35], which further comprises its shaft [39] and its washer [27], these elements being fixedly mounted together, the shaft [39] with the eccentric [35] and in a manner swivel, the washer [2] with the cam (FIG. 2B) [27] (col. 3 line 4 - col. 4 line 5 and Figures 2-3).
Regarding claim 4, Blanchard discloses THE COMBUSTION ENGINE, according to claim 1, WHEREIN the parallelepiped-shaped blade seals [29] that slide inside the grooves [51] of the externally toothed inner washer (FIG. 2A) [27] and (FIG. 10B) with radial movements with respect to this washer (FIG. 2A) [27], with the force of springs [42] or compressed air, against the internally toothed outer washer/frame block (FIG. 7) and (FIG. 10B) [2] or seal blades loosely fitted in the frame block grooves (FIG. 10A) sliding radially in the structure-block by the force of springs or compressed air and laterally in the interior flat washer (FIG. 3B) promoting, in both cases, the division of the empty internal space of each sector into combustion or compression chambers [4,36] (col. 3 line 41 - col. 4 line 5 and Figure 2).
Regarding claim 5, Blanchard discloses The COMBUSTION ENGINE, according to claim 1, WHEREIN performs the complete thermodynamic cycle in each turn, in which the compression is performed in stages with intermediate cooling (FIG. 9); after the compression stages, it is compressed to the maximum in the combustion chambers [4] to burst/burn/burn in it and immediately take advantage of the energy obtained during the expansion of the gases inside the combustion chamber [4] to complete the cycle (col. 3 line 58 - col. 5 line 7 and Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746